UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34533 CELADON GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 13-3361050 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 9503 East 33rd Street One Celadon Drive Indianapolis, IN 46235-4207 (Address of principal executive offices) (Zip Code) (317) 972-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b2 of the Exchange Act). Yes []No [X] As of May 5, 2013 (the latest practicable date), 23,183,736 shares of the registrant's common stock, par value $0.033 per share, were outstanding. CELADON GROUP, INC. Index to March 31, 2013 Form 10-Q Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Income for the three and nine months ended March 31, 2013 and 2012 (Unaudited) 3 Condensed Consolidated Statement of Comprehensive Income for the three and nine months ended March 31, 2013 and 2012 (Unaudited) 4 Condensed Consolidated Balance Sheets at March 31, 2013 and June 30, 2012 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2013 and 2012 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2.
